O’Malley, J. (dissenting).
I dissent and vote for affirmance. In the circumstances here presented the corporate entity may not be disregarded.
Martin, J., concurs.
Judgment reversed, with costs, and judgment directed in favor of the plaintiff on the contested issue as to judgment for deficiency, with costs. The findings inconsistent with this determination should be reversed and such new findings made of facts proved upon the trial as are necessary to sustain the judgment hereby awarded. Settle order on notice.